Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 13, 2021

The Court of Appeals hereby passes the following order:

A21A1170. JUSTIN LATTIMORE v. THE STATE.

       In 2012, a jury found Justin Lattimore guilty of felony murder and other
offenses, and the trial court imposed a sentence of life in prison on the felony murder
conviction. In 2021, Lattimore filed a “notice of out-of-time appeal” to this court. We
lack jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”), overruled in part on
other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824
SE2d 265) (2019). Accordingly, Lattimore’s appeal is hereby TRANSFERRED to the
Supreme Court for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/13/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.